Exhibit 10.1
 
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of May 28,
2015 between Nova Lifestyle, Inc., a Nevada corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to (i) an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) and (ii) an exemption from the
registration requirements of Section 5 of the Securities Act contained in
Section 4(a)(2) thereof and/or Regulation D thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(y).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Applicable Time” means 9:00 a.m. (New York time) on the date of this Agreement.
 
“Anti-Bribery Laws” shall have the meaning ascribed to such term in Section
3.1(tt).
 
“Applicable Regulatory Laws” shall have the meaning ascribed to such term in
Section 3.1(bb).
 
“Audit Committee” shall have the meaning ascribed to such term in Section
3.1(ii).
 
“Authorizations” shall have the meaning ascribed to such term in Section
3.1(bb).
 
“Base Prospectus” shall have the meaning ascribed to such term in Section
3.1(a).
 
 
1

--------------------------------------------------------------------------------

 
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(ddd).
 
 “Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares and the
Warrants, in each case, have been satisfied or waived, but in no event later
than the third Trading Day following the date hereof.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means McKenna Long & Aldridge LLP, with offices located at 303
Peachtree Street, Atlanta, GA 30308.
 
“Confidential Information” shall have the meaning ascribed to such term in
Section 3.1(dd).
 
“Critical Accounting Policies” shall have the meaning ascribed to such term in
Section 3.1(t).
 
“Debt Repayment Triggering Event” shall have the meaning ascribed to such term
in Section 3.1(i).
 
 
2

--------------------------------------------------------------------------------

 
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.
 
“Disqualification Event” shall have the meaning ascribed to such term in Section
3.1(ggg).
 
“DVP” shall have the meaning ascribed to such term in Section 2.1.
 
“DWAC” shall have the meaning ascribed to such term in Section 2.2(a)(iii).
 
“Effective Date” shall have the meaning ascribed to such term in Section 4.1(d).
 
“Effective Time” of the Registration Statement relating to the Shares means the
time of the first contract of sale for the Shares.
 
“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105.
 
“8-K Filing” shall have the meaning ascribed to such term in Section 4.4.
 
 “Environmental Law” shall have the meaning ascribed to such term in Section
3.1(zz).
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(hh).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Act Reports” shall have the meaning ascribed to such term in Section
3.1(d).
 
“Exchange Rules” shall mean the listing rules of The Nasdaq Stock Exchange Inc.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock, options or
other equity awards to employees, officers or directors of the Company pursuant
to any stock, option or other equity incentive plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
 
3

--------------------------------------------------------------------------------

 
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ddd).
 
“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).
 
“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.
 
“General Disclosure Package” shall have the meaning ascribed to such term in
Section 3.1(d).
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Governmental Authority” shall have the meaning ascribed to such term in Section
3.1(aa).
 
“Hazardous Materials” shall have the meaning ascribed to such term in Section
3.1(zz).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(rr).
 
“Intellectual Property” shall have the meaning ascribed to such term in Section
3.1(dd).
 
“Issuer Covered Person” shall have the meaning ascribed to such term in Section
3.1(ggg).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
 
“Lock-Up Securities” shall have the meaning ascribed to such term in Section
4.12.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(p).
 
 
4

--------------------------------------------------------------------------------

 
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(uu).
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(aaa).
 
“Old Warrants” mean those certain Series A Warrants to purchase up to 660,030
shares of Common Stock in the aggregate and Series C Warrants to purchase up to
310,478 shares of Common Stock in the aggregate issued pursuant to a securities
purchase agreement, dated as of April 14, 2014, by and among the Company and the
Purchasers (or Affiliates of the Purchasers).
 
“Old Warrant Shares” shall have the meaning ascribed to such term in Section
4.20.
 
“Pending Patents” shall have the meaning ascribed to such term in Section
3.1(ee).
 
“Per Share Purchase Price” equals $2.00, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Placement Agent” means Maxim Group LLC.
 
“Placement Agency Agreement” means that certain placement agency agreement, of
even date herewith, between the Company and the Placement Agent, pursuant to
which the Placement Agent will act as placement agent with respect to the
offering of Securities.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Prospectus” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
“Registration Statement” means the effective registration statement with
Commission file No. 333-193746 which registers the sale of the Shares to the
Purchasers and the issuance of the Old Warrant Shares to the Purchasers (or
their Affiliates or assigns).
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(j).
 
 
5

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rules and Regulations” means the rules and regulations of the Commission.
 
“Sanctions” shall have the meaning ascribed to such term in Section 3.1(aaa).
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(n).
 
“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board, the Exchange Rules and
applicable state securities laws and regulations.
 
“Shares” means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement in the number as specified below such Purchaser’s name on such
Purchaser’s signature page of this Agreement and next to the heading “Shares”
and “Old Warrant Shares.”  For the avoidance of doubt, the “Shares” shall
include the “Old Warrant Shares” but not include any shares of Common Stock
issuable upon exercise of the Warrants.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on such Purchaser’s signature page of this Agreement and next
to the heading “Subscription Amount,” in United States dollars and in
immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth in the Disclosure
Schedules and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
“Time of Sale Prospectus” shall have the meaning ascribed to such term in
Section 3.1(a).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQB (or any successors to
any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed between the Company and the Purchasers in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Interwest Transfer Company, Inc., the current transfer
agent of the Company, with a mailing address of 1981 E. Murray Holladay Road,
Suite 100, Salt Lake City, UT 84117 and a facsimile number of (801) 277-3147,
and any successor transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“Warrants” mean the Common Stock purchase warrants delivered to the Purchasers
at the Closing in accordance with Section 2.2(a) hereof, which Warrants shall be
exercisable immediately and have a term of exercise equal to five (5) years, in
the form of Exhibit A attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.  On the Closing Date, on the basis of the representations,
warranties and agreements contained herein and subject to the terms and
conditions set forth herein, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of $4,000,000
of Shares and Warrants.  Each Purchaser shall deliver to the Placement Agent,
via wire transfer or a certified check, immediately available funds equal to
such Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser and the Company shall deliver to each Purchaser its
respective Shares and a Warrant as determined pursuant to Section 2.2(a), and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of EGS or such other location as the parties shall mutually
agree.  Unless otherwise agreed upon by the Company and the Placement Agent,
settlement of the Shares shall occur via “Delivery Versus Payment”
(“DVP”) (i.e., on the Closing Date, the Company shall issue the Shares
registered in the Purchasers’ names and addresses and released by the Transfer
Agent directly to the account(s) at the Placement Agent identified by each
Purchaser; upon receipt of such Shares, the Placement Agent shall promptly
electronically deliver such Shares to the applicable Purchaser, and payment
therefor shall be made by the Placement Agent (or its clearing firm) by wire
transfer to the Company).
 
 
7

--------------------------------------------------------------------------------

 
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) (A) a legal opinion of Company Counsel, substantially in the form of
Exhibit B attached hereto; and (B) a legal opinion of Z&T Law Firm, PRC counsel
to the Company, substantially in the form of Exhibit C attached hereto;
 
(iii) subject to the last sentence of Section 2.1, a copy of the irrevocable
instructions to the Transfer Agent instructing the Transfer Agent to deliver on
an expedited basis via The Depository Trust Company Deposit or Withdrawal at
Custodian system (“DWAC”) the number of Shares as specified below such
Purchaser’s name on such Purchaser’s signature page of this Agreement and next
to the heading “Shares,” registered in the name of such Purchaser;
 
(iv) a Warrant registered in the name of such Purchaser to purchase up to a
number of shares of Common Stock equal to 100% of such Purchaser’s Shares, with
an exercise price equal to $2.71 per share, subject to adjustment therein (such
Warrant certificate may be delivered within three Trading Days of the Closing
Date); and
 
(v) the Prospectus (which may be delivered in accordance with Rule 172 under the
Securities Act) shall have been filed with the Commission to cover the sale of
the Shares hereunder in accordance with the Rules and Regulations.  No stop
order suspending the effectiveness of the Registration Statement or of any
respective part thereof shall have been issued and no Proceeding for that
purpose shall have been instituted or, to the knowledge of the Company or the
Placement Agent, shall have been contemplated by the Commission.
 
(b) As of the Closing Date, the Placement Agent shall have received the
following:
 
(i) letters, dated as of the Closing Date, of each of Marcum Bernstein & Pinchuk
LLP and Crowe Horwath (HK) CPA Limited in form and substance satisfactory to the
Placement Agent, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to placement agents with respect to
the financial statements and certain financial information contained in the
Registration Statement, the General Disclosure Package and the Prospectus;
 
 
8

--------------------------------------------------------------------------------

 
 
(ii) a certificate,  dated as of the Closing Date, of the Chief Executive
Officer of the Company in which such officer shall state that (i) the
representations and warranties of the Company in this Agreement are true and
correct; (ii) the Company has complied with all agreement and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date; (iii) subsequent to the date of the most recent financial
statements in the General Disclosure Package, there has been no material adverse
change, nor any development or event involved a prospective material adverse
change, in the condition (financial or otherwise), results of operations,
business, properties or prospects of the Company and each Subsidiary as set
forth in the General Disclosure Package; and (iv) no order suspending the use of
the Registration Statement, General Disclosure Package or Prospectus in any
applicable jurisdiction has been issued and no Proceedings for that purpose have
been instituted or are pending;
 
(iii) a certificate, dated the Closing Date and signed by the principal
financial officer of the Company with respect to certain operating data
contained in the Registration Statement, the General Disclosure Package and the
Prospectus and negative assurance on certain items in the Company’s results of
operations in form and substance satisfactory to the Placement Agent; and
 
(iv) such other opinions, certificates, letters and documents as the Placement
Agent reasonably requests.  The Placement Agent may in its sole discretion waive
compliance with any conditions to the obligations of the Placement Agent
hereunder.
 
(c) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company or the Placement Agent, as applicable, the following:
 
(i) this Agreement duly executed by such Purchaser; and
 
(ii) subject to the last sentence of Section 2.1, to the Placement Agent, such
Purchaser’s Subscription Amount by wire transfer to the account directed by the
Placement Agent.
 
2.3 Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy on the Closing Date of the representations and warranties of
the Purchasers contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date);
 
 
9

--------------------------------------------------------------------------------

 
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
(i) the accuracy when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date therein
in which case they will be accurate as of such date);
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
 
(v) from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules delivered by the Company to Purchaser on the date of this
Agreement or, where indicated, the SEC Reports, the Company hereby represents
and warrants to the Purchasers as of the date of this Agreement and as of the
date of the Closing as set forth below:
 
(a)           Registration Statements and Prospectuses.  The Company has filed
with the Commission the Registration Statement and such amendments to such
Registration Statement as may have been required to the date of this Agreement,
covering the registration of the Shares under the Securities Act, which has been
declared effective by the Commission under the Securities Act.  “Registration
Statement” at any particular time means such registration statement in the form
then filed with the Commission, including any amendment thereto, any document
incorporated by reference therein and all 430B Information and all 430C
Information with respect to such registration statement, that in any case has
not been superseded or modified.  For purposes of this definition, 430B
Information shall be considered to be included in the Registration Statement as
of the time specified in Rule 430B.  The Commission has not issued any order
preventing or suspending the use of any preliminary prospectus or the Prospectus
or suspending the effectiveness of the Registration Statement and no Proceedings
or examination for such purpose are pending before or, to the knowledge of the
Company, threatened by the Commission.  The prospectus in the form in which it
appeared in the Registration Statement at the Effective Time is herein called
the “Base Prospectus.” Each preliminary prospectus supplement to the Base
Prospectus (including the Base Prospectus as so supplemented) that described the
Shares and the offering thereof, that omitted the Rule 430B Information and that
was distributed to investors prior to the Applicable Time is herein called a
“Time of Sale Prospectus.” Promptly after the execution and delivery of this
Agreement, the Company will prepare and file with the Commission a final
prospectus supplement to the Base Prospectus relating to the Shares and the
offering thereof in accordance with the provisions of Rule 430B and Rule 424(b)
of the Rules and Regulations. Such final supplemental form of prospectus
(including the Base Prospectus as so supplemented), in the form filed with the
Commission pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.”  Any reference herein to the Base Prospectus, the Time of Sale
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein as of the date of such prospectus.
 
 
10

--------------------------------------------------------------------------------

 
 
 (b)           Compliance with Registration Requirements. (i) (A) At the time
the Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the
Securities Act (whether by post-effective amendment, incorporated report or form
of prospectus), (C) at the Effective Time relating to the Shares and (D) on the
Closing Date, the Registration Statement conformed and will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations and (ii) (A) on its date, (b) at the time of filing the Prospectus
pursuant to Rule 424(b) and (C) on the Closing Date, the Prospectus will conform
in all respects to the requirements of the Securities Act and the Rules and
Regulations.  The date of this Agreement is not more than three years subsequent
to the initial effective time of the Registration Statement.  The Company has
made available a bona fide electronic road show in compliance with Rule
433(d)(8)(ii) such that no filing of any “road show” (as defined in Rule 433(h))
is required in connection with the offering of the Shares.
 
(c)           Ineligible Issuer. (i) At the earliest time after the filing of
the Registration Statement that the Company or other offering participate made a
bona fide offer (within the meaning of Rule 164(h)(2) of the Shares and (ii) at
the date of this Agreement, the Company was not and is not an “ineligible
issuer”, as defined in Rule 405, including (x) the Company or any other
subsidiary in the preceding three years not having been convicted of a felony or
misdemeanor or having been made the subject of a judicial or administrative
decree or order as described in Rule 405 and (y) the Company in the preceding
three years not having been the subject of a bankruptcy petition or insolvency
or similar Proceeding, not having had a registration statement be the subject of
a Proceeding under Section 8 of the Securities Act and no being the subject of a
Proceeding under Section 8A of the Securities Act in connection with the
offering of the Offered Securities, all as described in Rule 405.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Accurate Disclosure. As of the Applicable Time, neither the Time
of Sale Prospectus, including any documents incorporated by reference therein,
nor the other information or materials distributed to prospective investors, if
any, stated in Schedule B to this Agreement to be included in the General
Disclosure Package, all considered together (collectively, the “General
Disclosure Package”) included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
preceding sentence does not apply to statements in or omissions from the General
Disclosure Package in reliance upon or in conformity with written information
furnished to the Company by the Placement Agent specifically for use
therein.  Each part of the General Disclosure Package, as of its issue date and
at all subsequent times through the completion of the public offer and sale of
the Shares or until any earlier date that the Company notified or notifies the
Placement Agent as described in the next sentence, did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information then contained in the Registration Statement.  If at any time
following the issuance of a part of the General Disclosure Package there
occurred or occurs an event or development as a result of which such part of the
General Disclosure Package conflicted or would conflict with the information
then contained in the Registration Statement or as a result of which such part
of the General Disclosure Package, if republished immediately following such
event or development, would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (i) the Company has promptly notified or will promptly notify
the Placement Agent and (ii) the Company has promptly amended or will promptly
amend or supplement such part of the General Disclosure Package to eliminate or
correct such conflict, untrue statement or omission.
 
Any reference to the General Disclosure Package or the Prospectus shall be
deemed to refer to and include (i) the Company’s Annual Report on Form 10-K
filed with the Commission pursuant to the Exchange Act on March 26, 2015 (the
“Annual Report”), (ii) the Company’s Proxy Statement on Schedule 14A filed with
the Commission pursuant to the Exchange Act on April 9, 2015, (iii) the
Company’s Quarterly Report on Form 10-Q filed with the Commission pursuant to
the Exchange Act on May 13, 2015 (the “Quarterly Report”) and (iv) all reports
on Form 8-K that so indicate they are being incorporated by reference into the
General Disclosure Package or the Prospectus, as the case may be, or that are
expressly incorporated by reference into the General Disclosure Package pursuant
to the Prospectus, or any amendment or supplement thereto.  All documents filed
under the Exchange Act and so deemed to be included in the General Disclosure
Package or the Prospectus, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports”.  The Annual Report,
Quarterly Report and the Exchange Act Reports, when they were or are filed with
the Commission, conformed or will conform in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
(e) Subsidiaries.  Except as set forth in the Disclosure Schedules or the SEC
Reports, there are no direct or indirect subsidiaries of the Company.  The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(f) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized and validly existing under
the laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, or is subject to
material liability or disability by reason of the failure to be so qualified in
any such jurisdiction, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted as
described in the General Disclosure Package and the Prospectus.  Neither the
Company nor any Subsidiary is in violation nor default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and the Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
or is subject to liability or disability by reason of the failure to be so
qualified in any such jurisdiction, except where the failure to be so qualified
or in good standing, as the case may be, could not have or reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
 
(g) Dividends.  No Subsidiary of the Company is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to its shareholders, from making any other
distribution on such subsidiary’s issued share capital, from repaying to the
Company or any other Subsidiary of the Company any loans or advances to such
subsidiary from the Company or such other Subsidiary or from transferring any of
such Subsidiary’s properties or assets to any of the Company or other
Subsidiary.
 
(h) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals.  This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, assuming due authorization, execution and delivery by
the other parties hereto, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.  The General Disclosure Package and
the Prospectus have been duly authorized by and on behalf of the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(i) No Conflicts.  The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and the use of proceeds as described in the
General Disclosure Package and the Prospectus, will not result in a material
breach or violation of any of the terms and provisions of, or constitute and
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge, encumbrance or defect upon any property
or assets of any of the Company or a Subsidiary, under (i) its Constitution, the
charter, memorandum and articles of association, bylaws or equivalent
organizational or constitutive documents of any of the Company a Subsidiary,
(ii) any statute, rule, regulation or order of any Governmental Authority having
jurisdiction over any of the Company or a Subsidiary or any of their properties,
(iii) any approval, consent, waiver, authorization, exemption, permission,
endorsement or license granted by any Governmental Authority in the People’s
Republic of China, the British Virgin Islands, the United States or any other
jurisdiction where the Company or any Subsidiary was incorporated or operates,
or (iv) any agreement or instrument (including each of the Transaction
Documents) to which any of the Company or a Subsidiary is a party or by which
any of the Company or a Subsidiary is bound or to which any of the properties of
any of the Company or a Subsidiary is subject.  A “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
Indebtedness (or any Person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such Indebtedness
by any of the Company or a Subsidiary.
 
(j) Filings, Consents and Approvals.  Except as set forth in the Disclosure
Schedules, the Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any Governmental Authority or any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents or the offer, issue and sale of the Securities, the issuance of
Warrant Shares, other than: (i) the filings required pursuant to Section 4.4 of
this Agreement, (ii) the filing with the Commission of the Prospectus, (iii)
application(s) to each applicable Trading Market for the listing of the Shares
and Warrant Shares for trading thereon in the time and manner required thereby,
(iv) the filing of Form D with the Commission and such filings as are required
to be made under applicable state securities laws, and (v) such consents,
waivers and authorizations that shall be obtained prior to the Closing
(collectively, the “Required Approvals”).
 
 
14

--------------------------------------------------------------------------------

 
 
(k) Authorization of the Securities; Registration.  The Shares and Warrants to
be sold by the Company and their issue and sale and the underlying Shares and
their issue are duly authorized and, when issued and paid for in accordance with
the applicable Transaction Documents, will be duly and validly issued, fully
paid and free and clear of all Liens imposed by the Company. No holder of any of
the Securities when issued and fully paid is or will be subject to any personal
liability in respect of any liability of the Company by virtue only of its
holding of any such Securities; and except as set forth in the General
Disclosure Package and Prospectus, there are no limitations on the rights of
holders of the Securities to hold or transfer their securities.
 
(l) Stamp Tax. No stamp or other issuance or transfer taxes or duties and no
capital gains, income, withholding or other taxes are payable by or on behalf of
the Placement Agent or any investor to the government of the United States or
any political subdivision or taxing authority thereof or therein in connection
with (i) the sale and delivery by the Company of the Securities to or for the
account of any investor and (ii) the execution and delivery of the Transaction
Documents, in each case other than income tax that is imposed on the Placement
Agent or investor’s net income in the ordinary course of business.
 
(m) Capitalization.  The Company has an issued and fully paid up capital as set
forth in the Disclosure Schedules, and all of the issued share capital of the
Company has been duly and validly authorized and issued, is fully paid and
conforms to the description of the Common Stock contained in the General
Disclosure Package and the Prospectus.  All of the issued share capital of each
Subsidiary have been duly and validly authorized and issued, and are fully paid
in accordance with its articles of incorporation, articles of association or
applicable foreign, federal, state and local laws, including, without
limitation, the corporate law of the jurisdiction of the Company’s
incorporation, and are nonassessable, if applicable.  Except as set forth in the
Disclosure Schedules, all of the issued share capital or equity interest, as the
case may be, of each Subsidiary is owned directly or indirectly by the Company,
free and clear of all Liens, equities or claims.  Except as set forth in the
Disclosure Schedules, the holders of outstanding shares of Common Stock are not
entitled to preemptive or other rights to acquire the Securities.  The Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock incentive plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  Except as set forth in the Disclosure Schedules, no Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents.  Except as set forth in in the Disclosure Schedules, there are no
outstanding options (other than options issued pursuant to any employees or
directors of the Company), warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or warrants,
rights or options to purchase from the Company, or obligations of the Company to
issue, shares of Common Stock or any other class of share capital of the
Company.  There are no restrictions on subsequent transfers of the Securities
under the laws of the United States except as set forth in the General
Disclosure Package and the Prospectus or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as set forth in the Disclosure Schedules, the issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  Except as set forth in the Disclosure Schedules, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.
 
 
15

--------------------------------------------------------------------------------

 
 
(n) SEC Reports.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto, documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.  Without prejudice
to the generality of anything contained herein, all the operating information
and data included in the General Disclosure Package and the Prospectus were true
and accurate in all material respects as of the respective issue date and will
be true and accurate in all material respects on the Closing Date.  Any
statistical, industry-related and market-related data included in the General
Disclosure Package and the Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate, and the Company has obtained
written consent for the use of such data from such sources to the extent
required.
 
 
16

--------------------------------------------------------------------------------

 
 
(o) Termination of Contracts. None of the Company or any Subsidiary has sent or
received any communications regarding termination of, or intent not to renew,
any of the contracts or agreements referred to or described in the General
Disclosure Package and the Prospectus, and no such termination or non-renewal
has been threatened by the Company or any Subsidiary or any other party to such
contract or agreement.
 
(p) Financial Statements. The financial statements included in the Registration
Statement, the General Disclosure Package and the Prospectus, together with the
related notes, present fairly the financial position of the Company and its
consolidated Subsidiaries at the dates indicated and the statement of
operations, shareholders’ equity and cash flows of the Company and its
consolidated Subsidiaries for the periods specified.  Said financial statements
have been prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP. The selected
financial data and the summary financial information included in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement.
 
(q) Additional Material Liabilities. Since the date of the latest audited
financial statements included in the General Disclosure Package and the
Prospectus, neither the Company nor a Subsidiary has (i) except in the ordinary
course of business, entered into or assumed any contract, (ii) except in the
ordinary course of business, incurred or agreed to incur any liability
(including any contingent liability) or other obligation, (iii) acquired or
disposed of or agreed to acquire or dispose of any business or any other asset
or (iv) except in the ordinary course of business, assumed or acquired or agreed
to assume or acquire any liabilities (including contingent liabilities), that
would, in any of clauses (i) through (iv) above, be material to the Company
and/or a Subsidiary and that are not otherwise described in the General
Disclosure Package and Prospectus.
 
 
17

--------------------------------------------------------------------------------

 
 
(r) The sections in the Annual Report and Quarterly Report entitled
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” in the General Disclosure Package and Prospectus is accurate in all
material respects. The Company does not have any off-balance sheet transactions,
arrangements, and obligations, including, without limitation, relationships with
unconsolidated entities that are contractually limited to narrow activities that
facilitate the transfer of or access to assets by the Company or a Subsidiary,
such as structured finance entities and special purpose entities that are
reasonably likely to have a material effect on the liquidity of the Company or
any Subsidiary.
 
(s) The sections in the Annual Report and Quarterly Report under “Management’s
Discussion and Analysis of Financial Condition and Results of Operations
—Critical Accounting Policies” in the General Disclosure Package and the
Prospectus truly, fairly and accurately in all material respects describes (i)
accounting policies which the Company believes are the most important in the
portrayal of the Company’s financial condition and results of operations and
which require management’s most difficult, subjective or complex judgments
(“Critical Accounting Policies”), (ii) judgments and uncertainties affecting the
application of Critical Accounting Policies and (iii) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions; and the Company’s board of directors and management
have reviewed and agreed with the selection, application and disclosure of
Critical Accounting Policies and have consulted with legal counsel and
independent accountants with regard to such disclosure.
 
(t) The statements set forth in the General Disclosure Package and the
Prospectus under the captions “Description of Capital Stock,” “Description of
Common Stock,” “Description of Warrants,” “Description of
Securities,”  “Indemnification of Directors and Officers,” “Prospectus
Supplement Summary,” and “Risk Factors,” insofar as they purport to describe the
provisions of the laws and documents referred to therein, constitute accurate,
complete and fair summaries regarding the matters described therein in all
material respects.  The statements set forth in the Annual Report under the
captions “Item 1. Business—Governmental and Environmental Regulation,” “Item 6.
Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Liquidity and Capital Resources,” “Item 10. Directors, Executive
Officers and Corporate Governance,” and “Item 11. Executive Compensation,”
insofar as such statements summarize legal matters, agreements, documents or
Proceedings discussed therein, are true and accurate summaries of such matters
described therein in all material respects.
 
(u) Without prejudice to the generality of anything contained herein, all the
operating information and data included in the General Disclosure Package and
the Prospectus were true and accurate in all material respects as of the
Applicable Time and will be true and accurate in all material respects on the
Closing Date.  Any statistical, industry-related and market-related data
included in the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
the Company has obtained written consent for the use of such data from such
sources to the extent required.
 
 
18

--------------------------------------------------------------------------------

 
 
(v) Use of Proceeds.  The application of the net proceeds from the offering of
the Securities, as described in Section 4.7 or in the General Disclosure Package
and the Prospectus, will not contravene any provision of any current and
applicable laws or the applicable constituent documents of any of the Company or
a Subsidiary or contravene the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement, note, lease or
other agreement or instrument currently binding upon any of the Company or a
Subsidiary or any governmental or regulatory authorization applicable to any of
the Company or a Subsidiary.
 
(w) Material Changes; Undisclosed Events, Liabilities or Developments.  None of
the Company or its Subsidiaries has sustained, since the date of the latest
audited financial statements included in the General Disclosure Package and the
Prospectus, any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, except as
set forth in the Disclosure Schedules.  Since the respective dates as of which
information is given in the General Disclosure Package and the Prospectus,  (i)
there has been no event, occurrence or development that has had or that would
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, (iv) there has not been any change in the capitalization or
short-term or long-term debt of the Company or any Subsidiary, other than
repayments of debt in accordance with the terms thereof, and neither the Company
nor any Subsidiary has declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) the Company has
not issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock incentive plans.  Except as may be set forth
in the Disclosure Schedules, the Company does not have pending before the
Commission any request for confidential treatment of information.  Except for
the issuance of the Securities contemplated by this Agreement, there has been no
material adverse change and no other event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its Subsidiaries or their
respective businesses, prospects, properties, operations, assets or financial
condition, whether or not arising in the ordinary course of business, that would
be required to be disclosed by the Company under applicable Securities Laws at
the time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.
 
(x) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
19

--------------------------------------------------------------------------------

 
 
(y) Labor Relations.  No labor dispute, work stoppage, slowdown or other
conflict exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company or a Subsidiary, which would reasonably be
expected to result in a Material Adverse Effect.  None of the Company’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.  To the knowledge of the Company, no executive officer of
the Company or any Subsidiary, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in material compliance
with all federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours in the United States and in each other jurisdiction in which it
is incorporated or operates. No material labor dispute, work stoppage, slowdown,
or other conflict with the employees of the Company or any Subsidiary exists or,
to the Company’s knowledge, is threatened, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(z) Compliance.  None of the Company or any Subsidiary is (i) in material breach
of or in default under any laws, regulations, rules, orders, decrees, guidelines
or notices of the United States or any other jurisdiction where it was
incorporated or operates, (ii) in material breach of or in default under any
approval, consent, waiver, authorization, exemption, permission, endorsement or
license granted by any court or governmental agency or body or any stock
exchange authorities (each a “Governmental Authority”) in the United States or
any other jurisdiction in which it was incorporated or operates, (iii) in
violation of its constituent documents or (iv) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound except, with respect to clause (iv), where any default would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
20

--------------------------------------------------------------------------------

 
 
(aa) Regulatory Matters. Except as described in the Registration Statement, the
General Disclosure Package and the Prospectus, the Company and each of its
subsidiaries: (A) are and at all times have been in material compliance with all
statutes, rules and regulations applicable to the ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product sold, under development, manufactured or distributed by the
Company or any subsidiary (“Applicable Regulatory Laws”); (B) have not received
any correspondence or written notice from any other federal, state, local,
national or foreign governmental or regulatory authority alleging or asserting
material noncompliance with any Applicable Regulatory Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Regulatory Laws
(“Authorizations”); (C) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor any subsidiary is in material violation of any term of any such
Authorizations; (D) have not received written notice of any Proceeding, hearing,
enforcement, investigation, arbitration or other action from any federal, state,
local, national or foreign governmental or regulatory authority or third party
alleging that any product, operation or activity is in material violation of any
Applicable Regulatory Laws or Authorizations and has no knowledge that any
federal, state, local, national or foreign governmental or regulatory authority
or third party is considering any such Proceeding; (E) have not received written
notice that any federal, state, local, national or foreign governmental or
regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material Authorizations and has no knowledge that
any other federal, state, local, national or foreign governmental or regulatory
authority is considering such action; and (F) have filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Applicable
Regulatory Laws or Authorizations except where the failure to file such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments would not result in a material adverse effect on the
Company and its subsidiaries, taken as a whole, and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were materially complete and correct on the date filed
(or were corrected or supplemented by a subsequent submission).
 
(bb) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all tangible personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance in all material respects.
 
 
21

--------------------------------------------------------------------------------

 
 
(cc) Intellectual Property.  The Company and each Subsidiary owns, possesses,
licenses or has other rights to use the patents and patent applications,
copyrights, trademarks, service marks, trade names, Internet domain names,
technology, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary rights) and other intellectual property necessary or
used in any material respect to conduct its business in the manner in which it
is being conducted and in the manner in which it is contemplated as set forth in
the General Disclosure Package and the Prospectus (collectively, the
“Intellectual Property”).  To the knowledge of the Company, none of the
Intellectual Property is unenforceable or invalid; none of the Company or any
Subsidiary has received any notice of violation or conflict with (and none of
the Company or a Subsidiary knows of any basis for violation or conflict with)
rights of others with respect to the Intellectual Property; there are no pending
or, to the Company’s knowledge, threatened Proceedings or claims by others that
allege any of the Company or a Subsidiary is infringing any patent, trade
secret, trademark, service mark, copyright or other intellectual property or
proprietary right.  To the knowledge of the Company, the discoveries,
inventions, products or processes of the Company or a Subsidiary referenced in
the General Disclosure Package and the Prospectus do not violate or conflict
with any intellectual property or proprietary right of any third Person, or any
discovery, invention, product or process that is the subject of a patent
application filed by any third Person; no officer, director or employee of any
of the Company or a Subsidiary is in or has ever been in violation of any term
of any patent non-disclosure agreement, invention assignment agreement, or
similar agreement relating to the protection, ownership, development use or
transfer of the Intellectual Property or, to the Company’s knowledge, any other
intellectual property, except where any violation would not, individually or in
the aggregate, have a Material Adverse Effect.  None of the Company or any
Subsidiary are in breach of, and have complied in all material respects with all
terms of, any license or other agreement relating to the Intellectual
Property.  There are no contracts or other documents related to the Intellectual
Property required to be described in or filed as an exhibit to the General
Disclosure Package and the Prospectus other than those described in or filed as
an exhibit to the General Disclosure Package and the Prospectus.  Except as
disclosed in the General Disclosure Package and the Prospectus, none of the
Company or a Subsidiary is subject to any non-competition or other similar
restrictions or arrangements relating to any business or service anywhere in the
world.  The Company and each Subsidiary has taken all necessary and appropriate
steps to protect and preserve the confidentiality of applicable Intellectual
Property (“Confidential Information”).  All use or disclosure of Confidential
Information owned by the Company or a Subsidiary by or to a third party has been
pursuant to a written agreement between the Company and/or Subsidiary and such
third party.  All use or disclosure of Confidential Information not owned by the
Company or a Subsidiary has been pursuant to the terms of a written agreement
between the Company and/or Subsidiary and the owner of such Confidential
Information, or is otherwise lawful.
 
(dd) Patents. The pending patent applications set forth in the General
Disclosure Package and the Prospectus (the “Pending Patents”) are being
diligently prosecuted by the Company and/or Subsidiaries.  To the Company’s
knowledge, there is no existing patent or published patent application that
would interfere, conflict with or otherwise adversely affect the validity,
enforcement or scope of the Pending Patents if claims of such Pending Patents
were issued in substantially the same form as currently written.  No security
interests or other Liens have been created with respect to the Pending Patents;
and the Pending Patents have not been exclusively licensed to another entity or
Person.
 
 
22

--------------------------------------------------------------------------------

 
 
(ee) Insurance.  The Company and the Subsidiaries each maintain insurance
covering their respective properties as the Company reasonably deems
adequate.  Such insurance protects the Company and the Subsidiaries against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage.  Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost. There is no material insurance
claim made by or against the Company or any Subsidiary pending, threatened or
outstanding and no facts or circumstances exist which would reasonably be
expected to give rise to any such claim and all due premiums in respective
thereof have been paid.
 
(ff) Transactions With Affiliates and Employees.  Except as set forth in the
General Disclosure Package and the Prospectus, none of the officers or directors
of the Company or any Subsidiary and, to the knowledge of the Company, none of
the employees of the Company or any Subsidiary (including his/her spouse,
children, or any company or undertaking in which he/she holds a controlling
interest) is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock incentive plan of the Company. There are no relationships or
transactions between the Company and/or a Subsidiary on the one hand and the
Company’s affiliates, officers and directors or their shareholders, customers or
suppliers on the other hand, which are not disclosed as required in the General
Disclosure Package and the Prospectus.
 
(gg) Sarbanes-Oxley; Internal Accounting Controls.  The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date.  Other than
as set forth in the SEC Reports, the Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms.  The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.
 
 
23

--------------------------------------------------------------------------------

 
 
(hh) A member of the Audit Committee of the Company (the “Audit Committee”) has
confirmed to the Chief Executive Officer or Chief Financial Officer of the
Company that the Audit Committee is not reviewing or investigating, and neither
the Company’s independent auditors nor its internal auditors have recommended
that the Audit Committee review or investigate, (i) any matter which could
result in a restatement of the Company’s financial statements for any annual or
interim period during the current or prior three fiscal years; or (ii) any
significant deficiency, material weakness, change in internal controls or fraud
involving management or other employees who have a significant role in internal
controls other than as set forth in the SEC Reports.
 
(ii) Certain Fees.  Except as set forth in the Prospectus, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  To the knowledge of the Company, the
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 
(jj) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares and Warrants, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
 
24

--------------------------------------------------------------------------------

 
 
(kk) Registration Rights.  Other than as set forth in the Disclosure Schedules,
no Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary.
 
(ll) Except as set forth in the Disclosure Schedules, Company has not sold,
issued or distributed any shares during the six-month period preceding the date
hereof, including any sales pursuant to Rule 144A, Regulation D or Regulation S
promulgated under the Securities Act, other than shares issued pursuant to
employee benefit plans, qualified share option plans or other employee
compensation plans or pursuant to outstanding options, rights or warrants.
 
(mm) Securities Exchange Act Registration; Listing and Maintenance
Requirements.  The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act, and the Company has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Common Stock outstanding as of the date hereof is listed on
the NASDAQ Capital Market.  Except as set forth in the General Disclosure
Package and the Prospectus, the Company has not, in the 12 months preceding the
date hereof, received notice from any Trading Market on which the Common Stock
is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.  The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.
 
(nn) Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(oo) Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus.   The Company understands and confirms
that the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Company.  All of the disclosure furnished by
or on behalf of the Company to the Purchasers regarding the Company and its
Subsidiaries, their respective businesses and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, taken as a whole,
is true and correct and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
(pp) No Integrated Offering. Except as required by this Agreement and assuming
the accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2, neither the Company, nor any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of (i) the Securities Act which
would require the registration of any such securities under the Securities Act,
or (ii) any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.
 
(qq) Solvency.  Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Securities hereunder, (i) the fair saleable value
of the Company’s assets exceeds the amount that will be required to be paid on
or in respect of the Company’s existing debts and other liabilities (including
known contingent liabilities) as they mature, (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  The Disclosure
Schedules set forth all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $150,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $150,000 due under leases required to
be capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary
is in default with respect to any Indebtedness.
 
 
26

--------------------------------------------------------------------------------

 
 
(rr) Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.
 
(ss) Foreign Corrupt Practices.  The Company and each Subsidiary and, to their
knowledge, their affiliates and each of their respective officers, directors,
supervisors, managers, agents and employees has not violated, its participation
in the offering will not violate, and it has instituted and maintains policies
and procedures designed to (i) ensure continued compliance with anti-bribery
laws, including but not limited to, any applicable law, rule, or regulation of
any locality, including but not limited to any law, rule, or regulation
promulgated to implement the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed December 17,
1997, the FCPA or any other applicable law, rule or regulation of similar
purpose and scope or (ii) prohibit (A) the use of corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (B) the making of any direct or indirect unlawful payment to
any government official or employee from corporate funds or (C) the making of
any bribe, rebate, payoff, influence payment, kickback or other unlawful payment
(collectively, the “Anti-Bribery Laws”). Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Anti-Bribery Laws.
 
 
27

--------------------------------------------------------------------------------

 
 
(tt) The Company and each Subsidiary, and, to their knowledge, their affiliates
and each of their respective officers, directors, supervisors, managers, agents,
and employees, has not violated, its participation in the offering will not
violate, and it has instituted and at all times has maintained policies and
procedures designed to ensure continued compliance with the anti-money
laundering laws, regulations or government guidance regarding anti-money
laundering, and international anti-money laundering principals or procedures of
the United States and any related or similar statutes, rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no Proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(uu) Accountants.  The Company’s accounting firm is set forth in the General
Disclosure Package and the Prospectus.  To the knowledge and belief of the
Company, such accounting firm (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s annual report for the
fiscal year ending December 31, 2015.
 
(vv)  Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ww) Acknowledgement Regarding Purchaser’s Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.13 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Warrant Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
 
28

--------------------------------------------------------------------------------

 
 
(xx) Regulation M Compliance.  The Company has not, and to its knowledge, no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Placement Agent in connection with the placement of the
Securities or as otherwise set forth in the Prospectus.
 
(yy) The Company and each Subsidiary and their respective properties, assets and
operations are in compliance in all material respects with and hold all permits,
authorizations and approvals required under Environmental Laws (as defined
below).  There are no past, present or reasonably anticipated future events,
conditions, circumstances, activities, practices, actions, omissions or plans
that could reasonably be expected to give rise to any material costs or
liabilities to the Company or any Subsidiary under, or to interfere with or
prevent compliance by any of the Company or a Subsidiary with, Environmental
Laws.  None of the Company or any Subsidiary (i) is the subject of any
investigation, (ii) has received any notice or claim, (iii) is a party to or
affected by any pending or threatened Proceeding, (iv) is bound by any judgment,
decree or order or (v) has entered into any agreement, in each case relating to
any alleged violation of any Environmental Law or any actual or alleged release
or threatened release or cleanup at any location of any Hazardous Materials (as
defined below), except where (i), (ii), (iii) and (iv) would not, individually
or in the aggregate, have a Material Adverse Effect. As used herein,
“Environmental Law” means any national, provincial, municipal or other local or
foreign law, statute, ordinance, rule, regulation, order, notice, directive,
decree, judgment, injunction, permit, license, authorization or other binding
requirement, or common law, relating to health, safety or the protection,
cleanup or restoration of the environment or natural resources, including those
relating to the distribution, processing, generation, treatment, storage,
disposal, transportation, other handling or release or threatened release of
Hazardous Materials, and “Hazardous Materials” means any material (including,
without limitation, pollutants, contaminants, hazardous or toxic substances or
wastes) that is regulated by or may give rise to liability under any
Environmental Law.
 
(zz) Office of Foreign Assets Control.  Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company  or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).  None of the Company or any Subsidiary, nor, to
the knowledge of any of the Company or a Subsidiary, any director, officer,
agent, employee, affiliate or Person acting on behalf of any of the Company or a
Subsidiary (i) has been or is, or is controlled or owned by an individual or
entity that has been or is or is, subject to (A) any trade, economic or military
sanctions administered by or issued against any nation by the United Nations or
any governmental or regulatory authority of the United States, United Kingdom,
Australia, Germany, Hong Kong, Canada, France, Switzerland and Italy, including
the Office of Foreign Assets Control of the United States Treasury Department
(including but not limited to the designation as a “specially designated
national or blocked person” thereunder), the United Nations Security Council,
Her Majesty’s Treasury of the United Kingdom or any other relevant sanctions
authority, or any orders or licenses publicly issued under the authority of any
of the foregoing, or (B) any sanctions or requirements imposed by, or based upon
the obligations or authorizations set forth in, the United States Trading With
the Enemy Act, the United States International Emergency Economic Powers Act,
the United States United Nations Participation Act, the United States Syria
Accountability and Lebanese Sovereignty Act, or the United States Iran Sanctions
Act of 2006, all as amended, or any foreign assets control regulations of the
United States Treasury Department (including but not limited to 31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto (collectively, “Sanctions”), (ii) has been or is located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea,
Sudan and Syria) or (iii) has violated, will though its participation in the
offering violate or failed to institute and maintain policies and procedures
designed to ensure continued compliance with Sanctions.  To the knowledge of the
Company, there have been no transactions or connections between the Company or
any Subsidiary, on the one hand, and any country, Person, or entity in countries
subject to Sanctions or who perform contracts in support of projects in or for
the benefit of those countries, on the other hand other than de minimis sales to
customers in Iran in 2010.
 
 
29

--------------------------------------------------------------------------------

 
 
(aaa) None of the Company nor any Subsidiary has entered into any memorandum of
understanding, letter of intent, definitive agreement or any similar agreements
with respect to a merger or consolidation or a material acquisition or
disposition of assets, technologies, business units or businesses.
 
(bbb) U.S. Real Property Holding Corporation.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Purchaser’s request.
 
(ccc) Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve.  Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
 
30

--------------------------------------------------------------------------------

 
 
(ddd) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Warrants or the
Warrant Shares issuable upon exercise thereof by the Company to the Purchasers
as contemplated hereby.
 
(eee) No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Warrant or Warrant Shares
by any form of general solicitation or general advertising.  The Company has
offered the Warrant and Warrant Shares for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.
 
(fff) No Disqualification Events.  With respect to the Warrant and Warrant
Shares to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act, none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, or, to the knowledge of the Company,
any beneficial owner (as that term is defined in Rule 13d-3 under the Exchange
Act) of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Purchasers a copy of any disclosures
provided thereunder.
 
(ggg) Other Covered Persons. Other than the Placement Agent, the Company is not
aware of any person (other than any Issuer Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.
 
(hhh) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(iii) Notice of Disqualification Events. The Company will notify the Purchasers
and the Placement Agent in writing, prior to the Closing Date, of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, reasonably be expected to become a
Disqualification Event relating to any Issuer Covered Person, in each case of
which it is aware.
 
 
31

--------------------------------------------------------------------------------

 
 
(jjj) Neither the Company nor any other Person on behalf of the Company has made
or makes any oral representations or warranties as to the accuracy or
completeness of any information regarding the Company furnished or made
available to any Purchaser or its representatives or as to the future revenue,
profitability or success of the Company, or any representation or warranty
arising from statute or otherwise in law.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a) Organization; Authority.  Such Purchaser is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) Understandings or Arrangements.  Such Purchaser is acquiring the Securities
as principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws).  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.  Specifically, such Purchaser understands that
the Warrants and the Warrant Shares are “restricted securities” and have not
been registered under the Securities Act or any applicable state securities law
and is acquiring such Securities as principal for its own account, not as
nominee or agent, and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell such
Securities pursuant to a registration statement, if applicable, or otherwise in
compliance with applicable federal and state securities laws).
 
 
32

--------------------------------------------------------------------------------

 
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the General Disclosure Package and the Prospectus and has
been afforded, (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Such Purchaser acknowledges and agrees that neither the Placement
Agent nor any Affiliate of the Placement Agent has provided such Purchaser with
any information or advice with respect to the Securities nor is such information
or advice necessary or desired.  Neither the Placement Agent nor any Affiliate
has made or makes any representation as to the Company or the quality of the
Securities and the Placement Agent and any Affiliate may have acquired
non-public information with respect to the Company which such Purchaser agrees
need not be provided to it.  In connection with the issuance of the Securities
to such Purchaser, neither the Placement Agent nor any of its Affiliates has
acted as a financial advisor or fiduciary to such Purchaser.
 
(f) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short
Sales, of the securities of the Company during the period commencing as of the
time that such Purchaser first received a term sheet (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Purchaser
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Purchaser’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to purchase the
Securities covered by this Agreement.  Other than to other Persons party to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.
 
 
33

--------------------------------------------------------------------------------

 
 
(g) No General Solicitation.  Such Purchaser is not purchasing the Warrants or
the Warrant Shares as a result of the Registration Statement or any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
(h) Beneficial Ownership.  Such Purchaser represents that neither such Purchaser
nor any group of Purchasers (as identified in a public filing made with the SEC)
of which such Purchaser is a part in connection with the transactions
contemplated hereby, acquired, or obtained the right to acquire, 4.99% or more
of the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
 
(i) Such Purchaser acknowledges and agrees that neither the Company nor any
other Person has made any oral representation or warranty as to the Company or
this Agreement.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Removal of Legends.
 
(a) The Warrants and Warrant Shares may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of Warrants
or Warrant Shares other than pursuant to an effective registration statement or
Rule 144, to the Company or to an Affiliate of a Purchaser or in connection with
a pledge as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Warrant or
Warrant Shares under the Securities Act.
 
 
34

--------------------------------------------------------------------------------

 
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Warrants or Warrant Shares in the
following form:
 
 NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Warrants or Warrant Shares to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Warrants or Warrant Shares to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Warrants and Warrant Shares may reasonably request
in connection with a pledge or transfer of the Warrants or Warrant Shares.
 
(c) Certificates evidencing the Warrant Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act (provided, however, that it is acknowledged and agreed that
no Purchaser is entitled to any registration rights with respect to, and the
Company is not obligated to prepare or file any registration statement for the
resale of, any Warrant or Warrant Share), (ii) following any sale of such
Warrant Shares pursuant to Rule 144, (iii) if such Warrant Shares are eligible
for sale under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Warrant Shares and without volume or manner-of-sale restrictions or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) (“Effective Date”). The Company shall cause the Transfer Agent
to remove the legend on the certificate evidencing the Warrant Shares promptly
after the Effective Date upon the request of a holder thereof.  If all or any
portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, or if such
Warrant Shares may be sold under Rule 144 and the Company is then in compliance
with the current public information required under Rule 144, or if the Warrant
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Warrant Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Warrant Shares shall be issued free of all
legends.  The Company agrees that following the Effective Date or at such time
as such legend is no longer required under this Section 4.1(c), it will, no
later than five Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Warrant Shares, as
applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  Certificates for Warrant Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.
 
 
35

--------------------------------------------------------------------------------

 
 
(d) The Shares shall be issued free of legends.
 
4.2 Furnishing of Information.
 
(a) Until the earliest of the time that (i) no Purchaser (without giving effect
to any assignments pursuant to Section 5.7 except to a Purchaser’s Affiliate)
owns Securities as shown on the stock records of the Company maintained by the
Company’s transfer agent or, with respect to the Warrants, as shown on the
warrant registry maintained by the Company or its transfer agent or (ii) the
Warrants have expired, the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
 
(b)  At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Warrant Shares may be
sold without the requirement for the Company to be in compliance with Rule
144(c)(1) and otherwise without restriction or limitation pursuant to Rule 144,
such period not to exceed thirty-six (36) months from the date hereof, if the
Company (i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) shall fail to satisfy any condition set
forth in Rule 144(i)(2) (a “Public Information Failure”) then, in addition to
such Purchaser’s other available remedies, the Company shall pay to a Purchaser
holding Warrants at such time, in cash, as partial liquidated damages and not as
a penalty, by reason of any such delay in or reduction of its ability to sell
the Warrant Shares, an amount in cash equal to one percent (1.0%) of the
aggregate market value of such Warrant Shares at issue on the day of a Public
Information Failure, as measured by the VWAP (as defined in the Warrant) of the
Common Stock on the applicable date), and on every thirtieth (30th) day (pro
rated for periods totaling less than thirty days) thereafter until the earlier
of (a) the date such Public Information Failure is cured and (b) such time that
such public information is no longer required  for the Purchasers to transfer
the Warrant Shares pursuant to Rule 144.  The payments to which a Purchaser
shall be entitled pursuant to this Section 4.2 are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.0% per month (prorated for
partial months), up to the maximum amount of interest allowable pursuant to
applicable law, until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 
 
36

--------------------------------------------------------------------------------

 
 
(c) The Company will promptly advise the Placement Agent of any proposal to
amend or supplement the Registration Statement at any time and the Company will
advise the Placement Agent promptly of (i) the filing of any such amendment or
supplement; (ii) any request by the Commission or its staff for any amendment to
the Registration Statement or for any additional information; (iii) the
institution by the Commission of any stop order Proceedings in respect of the
Registration Statement or the threatening of any Proceeding for that purpose;
and (iv) the receipt by the Company of any such notification with respect to the
suspension of the qualification of the Offered Securities in any jurisdiction or
the institution or threatening of any Proceedings for that purpose.  The Company
will use its best efforts to prevent the issuance of any such stop order or the
suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof.
 
4.3 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Warrants in a manner that would require registration under the Securities Act of
the sale of the Warrants  or that would be integrated with the offer or sale of
the Securities for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.
 
 
37

--------------------------------------------------------------------------------

 
 
4.4 Securities Laws Disclosure; Publicity.  The Company shall (a) by 9:30 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto (the “8-K Filing”), with the
Commission within the time required by the Exchange Act.  From and after the
issuance of such press release, the Company represents to the Purchasers that it
shall have publicly disclosed all material, non-public information delivered to
any of the Purchasers by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.  In addition, effective
upon the filing of the 8-K Filing, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, agents, employees or Affiliates on the one hand,
and any of the Purchasers or any of their Affiliates on the other hand, shall
terminate.  The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission or any registration statement relating to the Warrants and (b) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this clause (b).
 
4.5 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
4.6 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have entered into a written agreement with
the Company regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such purchaser shall not have any duty of confidentiality to the
Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Purchaser shall remain subject to applicable
law.  To the extent that any notice provided pursuant to any Transaction
Document constitutes, or contains, material, non-public information regarding
the Company or any Subsidiaries, then Company shall simultaneously file such
notice with the Commission pursuant to an 8-K filing.
 
 
38

--------------------------------------------------------------------------------

 
 
4.7 Furnishing of Prospectuses.  The Company will furnish to the Placement Agent
copies of the Registration Statement, General Disclosure Package and Prospectus
and all amendments and supplements to such documents, in each case as soon as
available and in such form and quantities as the Placement Agent reasonably
request.  The Company will pay the expenses of the preparation, printing and
distributing to the Placement Agent all such documents.
 
4.8 Use of Proceeds.  Except as set forth in the Disclosure Schedules, General
Disclosure Package and the Prospectus, the Company shall use the net proceeds
from the sale of the Securities hereunder for working capital purposes and shall
not use such proceeds: (a) for the redemption of any Common Stock or Common
Stock Equivalents, (b) for the settlement of any outstanding litigation or (c)
in violation of FCPA or OFAC regulations.
 
4.9 Indemnification of Purchasers.   Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer, incur or become
subject to insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (a) any untrue statement or
alleged untrue statement of any material fact contained in any part of the
Registration Statement at any time, any Time of Sale Prospectus as of any time,
General Disclosure Package, the Prospectus, or arise out of or are based upon
the omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, (b) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (c)
any action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of such Purchaser Party, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Purchaser Party’s representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser Party may have with any such stockholder or any violations by
such Purchaser Party of state or federal securities laws or any conduct by such
Purchaser Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance) and will reimburse each Purchaser Party for reasonable legal or
other expenses reasonably incurred by such Purchaser Party in connection with
defending against any loss, expense, damage, liability or Proceeding
whatsoever.  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party, but the failure to notify
the Company shall not relieve it from liability that it may have under this
Section 4.9 except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure.  Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (ii) in such action there is, in the reasonable
opinion of counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.  The Company shall not, without the prior
written consent of the Purchaser Party, which consent shall not be unreasonably
withheld or delayed, effect any settlement of any pending or threatened action
in respect of which any Purchaser Party is or could have been a party and
indemnity could have been sought hereunder by such Purchaser Party unless such
settlement (i) includes an unconditional release of such Purchaser Party from
all liability on any claims that are the subject matter of such action and (ii)
does not include a statement as to, or an admission of, fault, culpability, or a
failure to act by or on behalf of a Purchaser Party.  The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law; provided, however,
that no Purchaser shall be entitled to any double recovery of damages as a
result of the exercise of any other such right.
 
 
39

--------------------------------------------------------------------------------

 
 
4.10 Reservation of Securities. As of the date hereof, the Company has reserved
and the Company shall continue to reserve and keep available at all times, free
of preemptive rights, a sufficient number of shares of Common Stock for issuance
pursuant to the Transaction Documents in such amount as may then be required to
fulfill its obligations in full under the Transaction Documents.
 
 
40

--------------------------------------------------------------------------------

 
 
4.11 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and concurrently with the Closing, the Company
shall apply to list or quote all of the Shares and Warrant Shares on such
Trading Market and promptly secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible.  The Company will then take all action reasonably necessary to
continue the listing and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. The Company agrees
to maintain the eligibility of the Common Stock for electronic transfer through
the Depository Trust Company or another established clearing corporation,
including, without limitation, by timely payment of fees to the Depository Trust
Company or such other established clearing corporation in connection with such
electronic transfer.
 
4.12 Subsequent Equity Sales.
 
(a) From the date hereof until six (6) months following the Closing Date, the
Company will not, directly or indirectly, take any of the following actions with
respect to its Common Stock or Common Stock Equivalents (the “Lock-Up
Securities”): (i) offer, sell, issue, contract to sell, pledge or otherwise
dispose of the Lock-Up Securities; (ii) offer, sell, issue, contract to sell,
contract to purchase or grant any option, right or warrant to purchase Lock-Up
Securities; (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities; (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act; or (v) file with the Commission a
registration statement under the Securities Act relating to Lock-Up Securities
(other than a registration statement relating to the Warrant Shares which shall
be filed in accordance with Section 4.19 herein) or publicly disclose the
intention to take any such action, without the prior written consent of the
Placement Agent, except issuances of Lock-Up Securities pursuant to the
conversion or exchange or convertible or exchangeable securities or other
exercise of warrants or options, in each case outstanding on the date hereof,
grants of employee stock options pursuant to the terms of a plan in effect on
the date hereof, issuances of Lock-Up Securities pursuant to the exercise of
such options.
 
(b) From the date hereof until such time as the Warrants are no longer
outstanding (by virtue of exercise, expiration or otherwise), the Company shall
be prohibited from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents for cash consideration (or a combination of units hereof)
involving a Variable Rate Transaction.  “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (B) with a conversion, exercise or exchange price that is subject
to being reset at some future date after the initial issuance of such debt or
equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Company may sell securities at a
future determined price.  Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.
 
 
41

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance, except that no Variable Rate Transaction shall be an
Exempt Issuance.
 
4.13 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered to all of the parties to
this Agreement.  For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.
 
4.14 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction.  Notwithstanding
the foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable Securities Laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 4.4 and (iii) no Purchaser shall have any duty of confidentiality to the
Company or its Subsidiaries after the issuance of the initial press release as
described in Section 4.4.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
 
42

--------------------------------------------------------------------------------

 
 
4.15 Capital Changes.  Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of the Purchasers holding
a majority in interest of the Shares then outstanding and still held by the
Purchasers, other than a reverse stock split or reclassification that is
effected to maintain the listing of the Common Stock on the Trading Market.
 
4.16 Compliance with Warrant Provisions; Exercise Procedures.  Each of the form
of Notice of Exercise included in the Warrants set forth the totality of the
procedures required of the Purchasers in order to exercise the
Warrants.  Without limiting the preceding sentences, no ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required in order
to exercise the Warrants.  No additional legal opinion, other information or
instructions shall be required of the Purchasers to exercise their
Warrants.  The Company shall comply with the provisions of the Warrants and
honor exercises of the Warrants and shall deliver Warrant Shares in accordance
with the terms, conditions and time periods set forth in the Transaction
Documents.
 
4.17 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares and Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.18 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Warrant and Warrant Shares as required under Regulation D and to
provide a copy thereof, promptly upon written request of any Purchaser. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Warrant and
Warrant Shares for, sale to the Purchasers at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of any Purchaser.
 
 
43

--------------------------------------------------------------------------------

 
 
4.19 Registration Statement.  As soon as reasonably practicable (and in any
event within 45 calendar days after the date of this Agreement), the Company
shall file a registration statement on Form S-3 (or other appropriate form if
the Company is not then S-3 eligible) providing for the resale by the Purchasers
of the Warrant Shares issued and issuable upon exercise of the Warrants.  The
Company shall use its best efforts to cause such registration to become
effective 181 days following the Closing Date and to keep such registration
statement effective at all times until (a) the Warrant Shares are sold under
such registration statement or pursuant to Rule 144 under the Securities Act,
(b) the Warrant Shares may be sold without volume or manner-of-sale restrictions
pursuant to Rule 144 under the Securities Act, and (c) the five (5) year
anniversary of the date of the issuance of the Warrants, whichever is the
earliest to occur.  Subject to the accuracy of the information provided by the
Purchasers to the Company, the Company shall ensure that such registration
statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.  After the date hereof
and during any period in which a prospectus or prospectus supplement relating to
any of the Securities subject to registration under this Section 4.19 is
required to be delivered by any Purchaser pursuant to the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 of the Securities Act), (i) the Company will notify the Purchasers
promptly of the time when any subsequent amendment to such registration
statement, other than documents incorporated by reference, has been filed with
the Commission or has become effective or any subsequent supplement to the
prospectus regarding such Securities or any of the Purchasers or any subsequent
amendment to the prospectus or any supplement or amendment to the prospectus
supplement has been filed with the Commission and of any comment letter from the
Commission or any request by the Commission for any amendment or supplement to
such registration statement, any amendment to the prospectus, any supplement to
the prospectus that relates to the Securities subject to such registration
statement under this Section or any of the Purchasers, or any amendment or
supplement to the prospectus supplement, provided that no notification of the
Purchasers shall be required if such amendment, supplement, or comment, or
request would not, and would not seek, to limit the rights of the Purchasers or
the Warrant Shares, (ii) the Company will prepare and file with the Commission,
promptly upon a Purchaser’s request, any amendments or supplements to such
registration statement, prospectus or prospectus supplement that, in the
Company’s reasonable opinion, may be necessary in connection with any resale of
the Warrant Shares by such Purchaser (provided, however, that the failure of
such Purchaser to make such request shall not relieve the Company of any
obligation or liability hereunder), (iii) the Company will not file any
amendment or supplement to a registration statement, prospectus or prospectus
supplement, other than documents incorporated by reference, relating to the
Warrant Shares subject to registration under this Section 4.19 unless a copy
thereof has been submitted or made available to each Purchaser within a
reasonable period of time before the filing and no Purchaser has reasonably
objected in writing thereto (provided, however, that (A) the failure of any
Purchaser to make such objection shall not relieve the Company of any obligation
or liability hereunder, and (B) the Company has no obligation to provide a
Purchaser any advance copy of such filing or to provide such Purchaser an
opportunity to object to such filing if such filing does not name such Purchaser
or specifically discuss the Warrant Shares subject to registration under this
Section 4.19 as contemplated hereby) and the Company will furnish or make
available to each Purchaser at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into a registration
statement, prospectus or prospectus supplement, except for those documents
available via EDGAR, and (iv) the Company will cause each amendment or
supplement to the prospectus or prospectus supplement, other than documents
incorporated by reference, to be filed with the Commission as required pursuant
to the applicable paragraph of Rule 424(b) of the Securities Act.  Each
Purchaser shall furnish the Company a questionnaire in the form attached hereto
as Schedule 4.19 prior to the filing of such registration statement.
 
 
44

--------------------------------------------------------------------------------

 
 
4.20 Exchange. Upon delivery of the Old Warrants by the Purchasers (including
any Affiliates or assigns of the Purchasers) to the Company, the Company shall
issue to such Purchasers (or Affiliate or assign of such Purchasers), for each
share of Common Stock underlying the Old Warrants, one share of Common Stock
(the “Old Warrant Shares”), which Old Warrant Shares shall be issued pursuant to
the Registration Statement.  Upon surrender of the Old Warrants to the Company
and issuance of the Old Warrant Shares to the Purchasers pursuant to this
Section 4.20, the Old Warrants shall be terminated and of no further force and
effect.
 
4.21 Restriction on Transfers. The Purchasers (including any Affiliates or
assigns of the Purchasers) shall not sell, pledge (other than in connection with
a margin account), assign or otherwise transfer the Shares except as follows:
 
(a) Until the tenth (10th) Trading Date after the Closing Date, at any time that
the Company's Common Stock is trading below $2.50 per share on the Trading
Market as reported by Bloomberg L.P., no Purchaser may, together with any person
acting on behalf of or pursuant to any understanding with such Purchaser, sell
Shares received by such Purchaser pursuant to this Agreement during any Trading
Day in an amount, in the aggregate, exceeding 6% of the composite aggregate
share trading volume of the Common Stock measured at the time of each sale of
securities during such Trading Day as reported on Bloomberg L.P., except as
provided under Section 4.21(b) below.
 
(b) Notwithstanding anything to the contrary set forth herein, the Purchaser may
sell Shares in excess of those restrictions described in Section 4.21(a) above
at any time on which the Company’s Common Stock is trading above $2.50 per share
on the Trading Market as reported on Bloomberg L.P.
 
(c) The Company shall have the right to request electronic records from the
Purchasers relating to its trading of the Shares to ensure compliance with this
Section 4.21, which shall be delivered within two business days of the date of
each such request.
 
(d) For the avoidance of any doubt, beginning on the eleventh (11th) Trading
Date after the Closing Date, this Section 4.21 shall no longer be in effect and
the Purchasers shall no longer be subject to the restrictions herein.
 
 
45

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination.  This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder and the Company’s obligations with respect to
such Purchaser only and without any effect whatsoever on the obligations between
the Company and the other Purchasers, by written notice to the other parties, if
the Closing has not been consummated on or before June 5, 2015; provided,
however, that no such termination will affect the right of any party to sue for
any breach by any other party (or parties).
 
5.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, General Disclosure Package and the Prospectus, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the Shares based on the initial Subscription Amounts
hereunder or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
46

--------------------------------------------------------------------------------

 
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Purchaser may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
5.8 No Third-Party Beneficiaries.   The Placement Agent shall be a third party
beneficiary of the representations and warranties of the Purchasers hereunder.
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in this Section 5.8 and in Section 4.8.
 
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.9, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
 
47

--------------------------------------------------------------------------------

 
 
5.10 Compliance with Anti-Bribery Laws, Money Laundering Laws and
Sanctions.  The Company will not, and the Company will procure that each of its
Subsidiaries , any of their respective affiliates and any Person acting on its
or their behalf will not, (i) violate any of the Anti-Bribery Laws, Money
Laundering Laws or Sanctions or (ii) directly or indirectly use the proceeds
from the offering of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
or entity, for the purpose of financing or facilitating the business or the
activities of any Person, or in any country or territory that, at the time of
such financing or facilitation, is subject to any Sanctions, or in any other
manner that will result in a violation of Sanctions by any Person.
 
5.11 Free Writing Prospectus.  The Company represents and agrees that, unless it
obtains the prior consent of the Placement Agent, and the Placement Agent
represents and agrees that, unless it obtains the prior consent of the Company,
it has not made and will not make any offer relating to the Offered Securities
that would constitute a “free writing prospectus” as defined in Rule 405 of the
Securities Act required to be filed with the Commission.
 
5.12 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
5.13 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.14 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
48

--------------------------------------------------------------------------------

 
 
5.15 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of an exercise of a Warrant, the applicable Purchaser
shall be required to return any shares of Common Stock subject to any such
rescinded exercise notice concurrently with the return to such Purchaser of the
aggregate exercise price paid to the Company for such shares and the restoration
of such Purchaser’s right to acquire such shares pursuant to such Purchaser’s
Warrant (including, issuance of a replacement warrant certificate evidencing
such restored right).
 
5.16 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and an agreement,
in a form reasonably satisfactory to the Company, by the holder of such
Securities to indemnify the Company with respect to the issuance of such
replacement certificate or instrument.  The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Securities.
 
5.17 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.18 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.19 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through
EGS.  EGS does not represent any of the Purchasers and only represents the
Placement Agent.  The Company has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any of the Purchasers.  It is
expressly understood and agreed that each provision contained in this Agreement
and in each other Transaction Document is between the Company and a Purchaser,
solely, and not between the Company and the Purchasers collectively and not
between and among the Purchasers.
 
 
49

--------------------------------------------------------------------------------

 
 
5.20 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.21 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.22 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
50

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


NOVA LIFESTYLE, INC.
 
 
Address for Notice:
By:__________________________________________
     Name:
     Title:
 
With a copy to (which shall not constitute notice):
Fax:
 
McKenna Long & Aldridge LLP
303 Peachtree Street
Atlanta, GA 30308
Attention:  Thomas Wardell, Esq.
Fax: (404) 527-4198
 
 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGES TO NOVA SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
_________________________________
Name of Authorized Signatory: _______________________________________________
Title of Authorized Signatory: ________________________________________________
Email Address of Authorized Signatory:_________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Purchaser:






Address for Delivery of Securities to Purchaser (if not same as address for
notice):






Subscription Amount: _____________


Shares: ____________


Warrants: _________________


Old Warrant Shares: ____________


EIN Number: _______________________


o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.


[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4.19
Selling Stockholder Questionnaire
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SELLING STOCKHOLDER QUESTIONNAIRE


Nova Lifestyle, Inc., a Nevada corporation (the “Company”), intends to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (the “Registration Statement”) to register under Rule 415
of the Securities Act of 1933, as amended, the resale of                  shares
of common stock, par value $0.001 per share, of the Company (the “Registrable
Securities”) issuable upon exercise of a warrant issued by the Company to
 .  The form of prospectus that forms a part of the Registration Statement is
referred to herein as the “Prospectus.”


In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, the holder of Registrable Securities will be
required to be named as a selling stockholder in the Prospectus and deliver a
Prospectus to each purchaser of the Registrable Securities.


In order for us to file the Registration Statement and include the Registrable
Securities beneficially owned by you therein, you must complete, sign and
deliver this Selling Stockholder Questionnaire (this “Questionnaire”) to the
Company at the address set forth below.  If you fail to do so, you will not be
named as a selling stockholder in the Registration Statement and may not be able
to use the Prospectus forming a part thereof to resell the Registrable
Securities that you hold.


If there is insufficient room on this Questionnaire for you to answer any
question, please continue your answer on a separate page and attach it to this
Questionnaire or write on the back of the page.  For your protection and the
protection of the Company, it is important that all of your answers be as
accurate and as complete as possible and that you notify the Company promptly if
you become aware that an answer to this Questionnaire is no longer
correct.  PLEASE PROVIDE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not
Applicable” where appropriate.


Please be aware that various legal consequences arise from being named as a
selling stockholder in the Registration Statement and the Prospectus.  We
strongly advise you to consult your own securities law counsel regarding the
consequences of being named or not being named as a selling stockholder in the
Registration Statement and the Prospectus.


Please complete, sign and return the Questionnaire NO LATER
THAN                  by mail and email to:


McKenna Long & Aldridge LLP
303 Peachtree Street
Atlanta, GA 30308
Attention:  Thomas Wardell, Esq.
Fax: (404) 527-4198
 
 
1

--------------------------------------------------------------------------------

 
 
ELECTION


The undersigned (the “Selling Stockholder”) hereby elects to include in the
Registration Statement the Registrable Securities beneficially owned by such
holder and listed below in Item 2(b).  By signing and returning this
Questionnaire, the undersigned agrees to be bound with respect to such
Registrable Securities by the terms and conditions of this Questionnaire.


The Selling Stockholder hereby agrees to deliver to the Company the Notice of
Transfer set forth in Exhibit 1 to this Questionnaire following any sale of
Registrable Securities pursuant to the Registration Statement.


The Selling Stockholder hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:


QUESTIONNAIRE


 
1.
(a)
Full legal name of the Selling Stockholder:

 
 
 

 
 
 
(b)
Full legal name of the registered holder (if not the same as in (a) above) of
the Registrable Securities listed in Item 2(a) below:

 
 
 

 
 
 

 
 
(c)
Brief description of Selling Stockholder’s business:

 



   



2.
Beneficial ownership of securities of the Company:



Except as set forth below in this Item 2, the undersigned Selling Stockholder
does not beneficially own any securities of the Company.


State any exceptions here:
 



   



Definition of “Beneficial Owner.”  A “Beneficial Owner” of a security includes
any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares: (1) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(2) investment power which includes the power to dispose, or direct the
disposition of, such security.  Please note that either voting power or
investment power, or both, is sufficient for you to be considered the beneficial
owner of shares.
 
 
2

--------------------------------------------------------------------------------

 
 
 
(a)
Number of Registrable Securities beneficially owned by the Selling Stockholder:

 
 
 

 
 
(b)
Number of Registrable Securities which the undersigned wishes to be included in
the Registration Statement:

 
 
 

 
Of such Registrable Securities:


Shares as to which the Selling Stockholder has sole voting power:
 
 
 

 
Shares as to which the Selling Stockholder has shared voting power:
 
 
 

 
Shares as to which the Selling Stockholder has sole investment power:
 
 
 

 
Shares as to which the Selling Stockholder has shared investment power:
 
 
 

 
Shares subject to options or warrants:
 
 
 

 
If any of the Registrable Securities have been pledged or otherwise deposited as
collateral or are the subject matter of any voting trust or other similar
agreement or of any contract providing for the sale or other disposition of such
securities, please describe the details thereof below:
 



       



 
(c)
Number of securities of the Company other than Registrable Securities
beneficially owned by the Selling Stockholder:


 
Of such other securities:


Shares as to which the Selling Stockholder has sole voting power:
 
 
 

 
Shares as to which the Selling Stockholder has shared voting power:
 
 
 

 
 
3

--------------------------------------------------------------------------------

 
 
Shares as to which the Selling Stockholder has sole investment power:
 
 
 

 
Shares as to which the Selling Stockholder has shared investment power:
 
 
 

 
Shares subject to options or warrants:
 
 
 

 
If any of such other securities have been pledged or otherwise deposited as
collateral or are the subject matter of any voting trust or other similar
agreement or of any contract providing for the sale or other disposition of such
securities, please describe the details thereof below:
 



       

 


 
(d) Does the Selling Stockholder wish to disclaim beneficial ownership of any
securities of the Company that it beneficially owns?



¨ Yes                      ¨ No


If the answer is “Yes,” please furnish the following information with respect to
the person or persons who should be shown as the beneficial owners of the
securities in question:
 
Name and address of Beneficial Owner
 
Relationship of Such Person to Selling Stockholder
 
Number of Shares Beneficially Owned
                   



 
(e)  Does the Selling Stockholder have any present plans to otherwise acquire,
dispose of or transfer any securities of the Company prior to the anticipated
filing date of the Registration Statement?



¨ Yes                      ¨ No


3.
Broker-Dealer Status:



Is the Selling Stockholder a registered broker dealer?


¨ Yes                      ¨ No


If “Yes,” did the Selling Stockholder receive any securities of the Company that
it beneficially owns as compensation for investment banking or similar services?


¨ Yes                      ¨ No
Note that in general the Company will be required to identify any registered
broker-dealer as an underwriter in the Prospectus.
 
 
4

--------------------------------------------------------------------------------

 
 
4.
Affiliation with Broker-Dealers:



Is the Selling Stockholder an affiliate1 of a registered broker-dealer?


¨ Yes                      ¨ No


If “Yes,” please answer the remaining questions in this Item (4).


 
(a)
Please describe the affiliation between the Selling Stockholder and any
registered broker-dealers:




       



 
(b)
If the Registrable Securities were purchased by the Selling Stockholder other
than in the ordinary course of business, please describe the circumstances:




               



 
(c)
If the Selling Stockholder, at the time of receipt of the Registrable
Securities, has had any agreements or understandings, directly or indirectly,
with any person to distribute the Registrable Securities, please describe such
agreements or understandings:




       

 
 
Note that if the Selling Stockholder is an affiliate of a broker-dealer and did
not purchase the Registrable Securities in the ordinary course of business or at
the time of the purchase had any agreements or understandings, directly or
indirectly, to distribute the securities, the Company must identify the Selling
Stockholder as an underwriter in the Prospectus.



--------------------------------------------------------------------------------

 
1
An “affiliate” of a specified person or entity means a person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person or entity specified.

 
 
5

--------------------------------------------------------------------------------

 
 
5.  Making a Market in the Registrable Securities:


Does the Selling Stockholder plan to make a market in the Registrable
Securities?


¨ Yes                      ¨ No


If “Yes,” does the Selling Stockholder plan to use the Prospectus as a market
making prospectus?


¨ Yes                      ¨ No


6.
Beneficial Ownership by Natural Persons:



If the Selling Stockholder is an entity, does any natural person have voting or
investment power over the Registrable Securities held by the Selling
Stockholder?2


¨ Yes                      ¨ No


 
If so, please state that person’s or persons’ name(s):






 



7.
Relationships with the Company:



Except as set forth below, neither the Selling Stockholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or their respective predecessors or affiliates) during the past three
years.


State any exceptions here:



   



8.
Plan of distribution:



Except as set forth below, the undersigned Selling Stockholder intends to
distribute the Registrable Securities listed above in Item (2) only as set forth
in Exhibit 2 to this Questionnaire.
 



--------------------------------------------------------------------------------

 
2
Please answer “Yes” if any natural person, directly or indirectly, through any
contract, arrangement, understanding, relationship, or otherwise has or shares:
(a) voting power which includes the power to vote, or to direct the voting of,
such security; and/or (b) investment power which includes the power to dispose,
or to direct the disposition of, the Registrable Securities held by the Selling
Stockholder.

 
 
6

--------------------------------------------------------------------------------

 
 
 
State any exceptions here:



   


 


By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement and the Prospectus and any amendments or supplements thereto.  The
undersigned understands that such information will be relied upon by the Company
and its legal counsel in connection with the preparation or amendment of the
Registration Statement and the Prospectus.


If the Selling Stockholder transfers all or any portion of its Registrable
Securities after the date on which the information in this Questionnaire is
provided to the Company, the undersigned hereby agrees to notify the
transferee(s) at the time of transfer of its rights and obligations hereunder.


By signing below, the undersigned represents that the information provided
herein is accurate and complete.  The undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof and prior to the filing of the
Registration Statement and completion of the offering and resale of the
Registrable Securities thereunder.


Once this Questionnaire is executed by the Selling Stockholder and received by
the Company, the terms of this Questionnaire, and the representations and
warranties contained herein, shall be binding on, shall inure to the benefit of
and shall be enforceable by the respective successors, heirs, personal
representatives, and assigns of the Company and the Selling Stockholder (with
respect to the Registrable Securities beneficially owned by such Selling
Stockholder and listed in Item (2) above).  This document shall be governed in
all respects by the laws of the State of Nevada without regard to conflicts of
laws principles of such State.


IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.




                                                                                                      
[                                     ]
 Date


       By:                                                                   
Name:
Title:


 
7

--------------------------------------------------------------------------------

 
 
Exhibit 1


NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT


Nova Lifestyle, Inc.
6565 E. Washington Blvd.
Commerce, CA 90040
Attention:


 
Re:
Common Stock of Nova Lifestyle, Inc. (the “Company”)



Dear Sirs:


Please be advised that [                                   ] has transferred
[          ]shares of common stock, par value $0.001 per share, of the Company
(the “Securities”) pursuant to an effective Registration Statement on Form S-3
(File No. [_________]) filed by the Company with the Securities and Exchange
Commission.


We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied with respect to the
transfer described above and that the above-named beneficial owner of the
Securities is named as a selling stockholder in the prospectus dated as of
[           ], or in amendments or supplements thereto, and that the number of
Securities transferred are [a portion of] the Securities listed in such
Prospectus as amended or supplemented opposite such owner’s name.


Dated:                                                         


 




Very truly yours,
 
                                                                                  
                          (Name)


By:                                                                             
             (Authorized Signature)
 
 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit 2


PLAN OF DISTRIBUTION
 
The selling stockholder, including its transferees, donees, pledgees, assignees
and successors-in-interest, may, from time to time, sell, transfer or otherwise
dispose of any or all of the shares of common stock offered by this prospectus
from time to time on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These dispositions may be at fixed
prices, at market prices prevailing at the time of sale, at prices related to
prevailing market price, at varying prices determined at the time of sale or at
negotiated prices. The selling stockholder may use any one or more of the
following methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
broker-dealers may agree with the selling shareholder to sell a specified number
of such shares at a stipulated price per share;

 
·  
a combination of any such methods of sale;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise; and

 
·  
any other method permitted pursuant to applicable law.

 
The selling stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the Securities Act), if available, rather than under
this prospectus.
 
Broker-dealers engaged by the selling stockholder may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholder or, if any broker-dealer acts as agent
for the purchaser of shares, from the purchaser in amounts to be negotiated. The
selling stockholder does not expect these commissions and discounts relating to
its sales of shares to exceed what is customary in the types of transactions
involved.
 
The selling stockholder may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
shareholders may also sell shares of our common stock short and deliver these
securities to close out its short positions, or loan or pledge the common stock
to broker-dealers that in turn may sell these securities. The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus, as supplemented or amended to reflect such transaction.
 
 
9

--------------------------------------------------------------------------------

 
 
The selling stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The selling stockholder has informed us that
it does not have any agreement or understanding, directly or indirectly, with
any person to distribute the common stock.
 
Because the selling stockholder may be deemed to be an “underwriter” within the
meaning of the Securities Act, it will be subject to the prospectus delivery
requirements of the Securities Act. In addition, any securities covered by this
prospectus which qualify for sale pursuant to Rule 144 under the Securities Act
may be sold under Rule 144 rather than under this prospectus. The selling
stockholder has advised us that it has not entered into any agreements,
understandings or arrangements with any underwriter or broker-dealer regarding
the sale of the resale shares.
 
The shares will be sold only through registered or licensed brokers or dealers
if required under applicable state securities laws. In addition, in certain
states, the shares may not be sold unless they have been registered or qualified
for sale in the applicable state or an exemption from the registration or
qualification requirement is available and is complied with.
 
Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended (the Exchange Act), any person engaged in the distribution of
the resale shares may not simultaneously engage in market making activities with
respect to our common stock for a period of two business days prior to the
commencement of the distribution. In addition, the selling stockholder will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of shares of our common stock by the selling stockholder or
any other person. We will make copies of this prospectus available to the
selling stockholder and have informed the selling stockholder of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale.
 
We have agreed to use commercially reasonable efforts to keep the registration
statement continuously effective until the earliest of (i) the shares of common
stock issuable upon exercise of the warrant have been disposed of pursuant to
such registration statement, (ii) such shares can be sold under Rule 144 without
limitation or other restriction or (iii) the first year anniversary of the
effective date of such registration statement.
 
We are required to pay certain fees and expenses in connection with the
registration of the shares of common stock issuable upon exercise of the
warrant. We have agreed to indemnify the selling stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.
 
We will not receive any proceeds from the sale of the shares by the selling
stockholder.
 
 
10

--------------------------------------------------------------------------------

 


 
Schedule 4.20
Exchange of Old Warrants
 
Name of Purchaser
Number of Old Warrants
Number of Shares of Common Stock Upon Exchange
                 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Warrant
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Company Counsel Opinion
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Form of PRC Counsel Opinion
 


 


 


 
 

--------------------------------------------------------------------------------

 



